John I. Purtle, Justice, dissenting. The town of Beaver, Arkansas, through the city attorney, allowed the county court of Carroll County to issue an order annexing certain adjacent land to the town pursuant to the petition of certain landowners. This action was taken pursuant to Ark. Stat. Ann. §§ 19-301 and 19-302 (Repl. 1980). Certain remonstrants who owned land which was annexed over their objection instituted a proceeding in circuit court pursuant to Ark. Stat. Ann. § 19-303. Notice of the proceeding was given to the city attorney who also represented the respondent land owners seeking the annexation. The proceeding was timely filed in the circuit court. Title 19, Chapter 3 (Ark. Stat. Ann. § 19-301 et. seq.) provides for annexation to existing cities and towns. The statute involved in this proceeding is Ark. Stat. Ann. § 19-303, which relates to the method of preventing annexation when the procedure for annexation is that used by the town of Beaver in this case. Section 303 allows 30 days from the date of the order of annexation by the county court for any interested person to institute a proceeding in the circuit court. This section provides in part: “If the court or judge shall determine that the order of the county court was proper, then the order of the county court shall be affirmed, and the proceedings to prevent the annexation shall be dismissed.” It is obvious that this proceeding is an appeal from the county court. Section 304 states that when a complaint is made in accordance with section 303 to prevent annexation of the territory, “notice thereof shall be given to the city or town authorities and the agent or agents of the petitioners.” It would have been impossible for the legislature to have stated more clearly that notice to the town and the agent of the petitioners is all the service required to appeal to the circuit court from the county order on annexation. It was stipulated between the parties that the respondents and the town of Beaver were represented by the same attorney, John O. Mayberry, and that he received timely notice of the proceedings. He was the regular city attorney and assisted the respondents in preparing the annexation petition and represented them, as well as the town, in the county court and in the circuit court. It is unfortunate that the majority has chosen to require the issuance and service of a summons in order to uphold the annexation to the city of Beaver. Without citation of authority everyone who reads opinions knows that we should give the acts of the General Assembly their plain and ordinary meaning. There is no precedent for the position taken by the majority and it flies directly in the face of the language chosen by the General Assembly. Therefore, I would continue to require this type annexation proceeding to be treated as an appeal from the order of the county court as we have done over the years. Hollingsworth, J., joins in this dissent.